DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 1 has been amended to require limitations of ‘a stoichiometric CeOx coating’ and ‘a stoichiometric CeOx film’. There is no support in the Specification for these limitations.
Claim 1 has been amended to require a limitation of “the working gas includes an oxygen to argon flow ratio”. There is no support in the Specification that the ‘working gas’ itself (e.g. argon gas) includes this flow ratio.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claim 22 requires ‘a step of controlling a stoichiometry of the CeOx film by adjusting the oxygen to argon flow ratio’. It is unclear as to whether this ‘step’ is during the step of depositing of the CeO2, prior to this depositing, or after this depositing.
Claim 24 recites the limitation "the CeOx film".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hollmann (CeO2 films deposited by DC reactive magnetron sputtering) in view of Shi et al (Effect of bias voltage on the properties of CeO2-x coatings prepared by magnetron sputtering), Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering), and Park et al (Grain growth and mechanical properties of CeO2-x films deposited on Si(100) substrates by pulsed dc magnetron sputtering).
With respect to claims 1 and 3, Hollmann discloses a method for preparing a stochiometric CeOx film essentially consisting of CeO2 by reactive magnetron sputtering onto a surface of a substrate (Abstract; p. 504), wherein the reactive magnetron sputtering comprises a Ce target of 99.99%, a mixture of a working gas of high purity 99.999% Ar and a reactive gas of high purity 99.999% oxygen, the working gas sputtering the Ce target and the reactive gas reacting with atoms sputtered of the Ce target, and a voltage of -250 V applied to the Ce target (p. 504).
However Hollmann is limited in that while reactive magnetron sputtering is taught, the magnetron being unbalanced with a closed magnetic field arrangement is not specifically suggested.
2-x (i.e. CeOx) film on a substrate comprising a step of reactive magnetron sputtering a metal Ce target using a closed-field unbalanced DC magnetron sputtering system with a pulsing power supply providing a target current of 4 A and frequency of 350 kHz, and a substrate bias voltage of between about -20 V to about -160 V (abstract; 2. Material and methods details), with specific examples of the substrate bias voltage at -60 V, -80 V, and -100 V (Table 1). The ‘metal Ce target’ is considered to be a pure (i.e. approximately 100%) Ce target. Since Shi teaches using a closed-field unbalanced magnetron for the closed-field unbalanced DC magnetron sputtering system, a prima facie case of either anticipation or obviousness has been established that Shi also teaches the closed-field unbalanced magnetron results in a property of a bias ion current density of between about 1-5 mA/cm2, as evidenced by Applicant’s published Specification (US 20180245203) teaching at: 
para 0059 using an unbalanced magnetron sputtering system, 
and para 0030-0031 the bias ion current density can be, for example, between about 1 mA/cm2 and about 5 mA/cm2 , and that in this invention the closed magnetic field coupling (of the unbalanced magnetron) results in a high degree of ionization and bias current density (emphasis added) (MPEP 2112.01, Section I).
Shi cites the advantage of the closed-field unbalanced DC magnetron sputtering system with the pulsing power supply as preventing formation of arcs and overcoming a problem of target poisoning (1. Introduction).
It would have been obvious to one of ordinary skill in the art to use the closed-field unbalanced DC magnetron sputtering system with the pulsing power supply of Shi for the reactive magnetron sputtering of Hollmann to gain the advantages of preventing formation of arcs and overcoming a problem of target poisoning.
However the combination of references Hollmann and Shi is further limited in that while Hollmann is silent as to a temperature, and Shi teaches the substrate is neither intentionally heated nor cooled during the reactive magnetron sputtering (2. oC during the reactive magnetron sputtering is not specifically suggested.
Murugan teaches a method of preparing cerium oxide (CeOx) by magnetron sputtering at a temperature range of room temperature to 300oC to achieve different film properties and microstructures dependent on temperature (Abstract; 2. Experimental details), with ‘room temperature’ considered to be 20-22oC (see ‘room temperature’ definition in PTO-892 form dated 6/3/2020), with it being held that: A) in the case where the claimed ranges (20-30oC) “overlap or lie inside ranges (20-300oC) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I), and B) differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
It would have been obvious to one of ordinary skill in the art to use the temperature range of 20-300oC as taught by Murugan as the temperature for the combination of references to gain the advantage of achieving the predictable result of different desired properties of the CeOx.
However the combination of Hollmann, Shi, and Murugan is further limited in that while Hollmann and Shi both teach using a mixture of Ar and O2 gases, a flow ratio is not specifically suggested.
Park teaches a method for preparing a CeO2-x (i.e. CeOx) film on a substrate comprising a step of reactive magnetron sputtering a metal Ce target using unbalanced DC magnetron sputtering system (abstract; 2. Experimental details). Park further 2 (similar to that taught by Hollmann), wherein an oxygen to argon flow ratio is in a range of about 20-80% (2. Experimental), which forms a stoichiometric CeO2 film. Park cites the advantage of the oxygen to argon flow ratio as attributing to formation of vacancies (e.g. Ce4+ to Ce3+ cation transformation) in CeO2-x film when reducing from 80% to 20% (abstract; 4. Conclusions)
It would have been obvious to one of ordinary skill in the art to use the oxygen to argon flow ratio taught by Park as the oxygen to argon flow ratio of the combination of references to gain the advantage of forming of vacancies in CeO2-x film. In addition it would have been obvious to one of ordinary skill to use the oxygen to argon flow ratio taught by Park as the oxygen to argon flow ratio of the combination of references since the combination of references fails to specify a flow ratio, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Park has shown success in using the flow ratio for reactive sputter depositing a CeO2-x film from a metal Ce target using an unbalanced DC magnetron sputtering system.
With respect to claim 7, Hollmann further discloses a step of pre-sputtering (i.e. plasma cleaning) using an Ar plasma on the substrate prior to the reactive magnetron sputtering (p. 504, left col.), and Shi also teaches a step of sputter etching (i.e. plasma cleaning) using an Ar plasma on the substrate prior to the reactive magnetron sputtering (2. Material and methods).
With respect to claim 22, Park teaches adjusting the flow ratio of the oxygen to argon to control the stoichiometry during the reactive magnetron sputtering (abstract; 2. Experimental details)
With respect to claim 23, Hollmann further discloses the substrate comprises sapphire (alumina) (p. 504, left col.), with alumina comprising a metal (i.e. aluminum). Shi also teaches the substrate is alternatively silicon (2. Material and methods). 
With respect to claim 24, Hollmann further discloses a deposition rate of 50 Angstroms/min (p. 504, right col.), and Shi also teaches a deposition rate of about 17.3-20.5 nm/min (3.1. Deposition rate and surface morphology).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollmann (CeO2 films deposited by DC reactive magnetron sputtering), Shi et al (Effect of bias voltage on the properties of CeO2-x coatings prepared by magnetron sputtering), Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering), and Park et al (Grain growth and mechanical properties of CeO2-x films deposited on Si(100) substrates by pulsed dc magnetron sputtering) as applied to claim 1 above, and further in view of Ehiasarian et al (US 2010/0025230).
With respect to claim 4, the combination of references Hollmann, Shi, Murugan, and Park is cited as discussed for claim 1. However the combination limited in that while Shi teaches the substrate bias voltage of about -20 V to about -160 V and sputter cleaning the substrate at a frequency 250 kHz prior to the reactive magnetron sputtering (2. Material and methods), the frequency to the substrate with the substrate bias voltage during the reactive magnetron sputtering is not specifically suggested.
Ehiasarian teaches a method of reactive magnetron sputtering a target (i.e. cathode) onto a substrate (abstract; para 0040 and 0044-0045), wherein the method uses a substrate bias voltage comprising a pulsed negative voltage of between -50 to -prima facie case of obviousness exists (MPEP 2144.05, Section I). Ehiasarian cites the advantage of the frequency with the substrate bias voltage as attracting ions of target material to the substrate (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the frequency of 10-350 Hz as taught by Ehiasarian with the substrate bias voltage of the combination of references to gain the advantage of attracting target material onto the substrate.


Response to Arguments
Applicant’s Remarks on p. 6-8 filed 11/8/2021 are addressed below.

103 Rejections
Applicant’s arguments on p. 6-8 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Hollmann, Shi, Murugan, and Park being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794